Concurring Opinion by
Mr. Justice Eagen :
I agree with Mr. Justice Musmanno that this insurance contract distinguishes between the application, on the one hand, and “evidence of insurability,” on the other hand; that the company waived “evidence of insurability” by failing to require it; and that consequently the false statements on the defendant’s application are not grounds for avoiding his insurance. Therefore the decree of the lower court should be affirmed.
Mr. Justice Jones and Mr. Justice Boberts join in this concurring opinion.